Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148371                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellant,
  v                                                                  SC: 148371
                                                                     COA: 318595
                                                                     Oakland CC: 2013-009939-AR
  TAMARA LYNN BOURGEAU,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 15, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Oakland Circuit Court for
  consideration, as on leave granted, of the prosecutor’s argument that the 52-2nd District
  Court erred in directing the prosecutor to produce all of the evidence listed in its June 6,
  2013 order. The prosecutor properly sought to appeal the district court ruling directing
  the production of certain materials. The issue was ripe for consideration, and it would be
  improper for the prosecutor to refuse to comply with the order instead of seeking to
  appeal the order. See State Bar of Michigan v Cramer, 399 Mich 116, 125 (1976), citing
  Maness v Meyers, 419 US 449, 458-459; 95 S Ct 584; 42 L Ed 2d 574 (1975).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           p0224
                                                                                Clerk